       Case 1:18-cv-02045-WMR Document 28 Filed 09/03/19 Page 1 of 2




John Haible
74 Franklin St
Arlington MA 02474                                                    thS~S  O??~C€
                                                                          5gan~a
Ph. 617-834-9153                                                                      .4
Email. jhaible863@gmail.com                                               -   20V3
                                                                 jp~ESN
Clerk of Court
Hennie v. ICOT Hearing Systems, LLC dibla ListenClear          Dv..
No. 1:1 8-CV-02045-WMRT
US District 2211 United States Courthouse
Northern District of Georgia
75 Turner Drive
SW Atlanta, GA 30303

8-23-19

To whom it may concern,

Per a notice received by me from Listen Clear Telemarketing, as described in
paragraph 5 of the notice I John Haible wish to opt out and have excluded my
name from the Hennie v. ListenClear Settlement as referenced above.

Please make note of this for the official record.


Respectfully,




John Haible
::i0h,1 #a,L1e’ Case 1:18-cv-02045-WMR                        Document 28 Filed 09/03/19 Page 2 of 2

  7Y rran/~Jn
   44’1~4975t7 JVJ4 Oc2~Y7Y
                                                 c~4               ,anonTrs       ~                    PM ~fl~E
                                                                                                       IJtTLETON MA
                                                                                                       01 4S0
                                                                                                                      PAID



  PLACE STICKER AT TOP OPENVELOPE TO THE RIGHT
                                                                                  III III III III I      $5.10
   CF THE RETURN ADDRESS. FOLD AT OtTTEO LINE                                            30303         R23OSKI 31 704-01
    CERTIFIED MAIL®


                 lHI~I~~~
                      ODD 1411 3Q21                    AL. / ~ii3
                                                               —



                                                       U~ /);s/r,~f
                                                                   XeoT
                                                                              onO
                                                                              &~‘r
                                                                                           %≤—
                                                                                                      1orlkrn 72
                                                       7~    1tJ) a           r
                                  CLASS
